Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 the word “within”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "capable" renders the claim(s) indefinite because the steps of claims are based on the imaging phantom that captured by the optical imaging device, not capable of, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
is “the structure” considered as shape, element, material, chemical or etc. of the biological tissue? 
What is the next step of having a fractal structure? Because a biological body may have different muscle properties (e.g., size) but molecularly may have the fractal structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein et al., US 2009/0316972 A1, hereinafter Borenstein, and further in view of “Rapid prototyping of biomimetic vascular phantoms for hyperspectral reflectance imaging” Pejhman Ghassemi et al., December 2015 (submitted in the IDS dated 1/31/2019), hereinafter Ghassemi.

Claim 1. 
Borenstein teaches an imaging phantom capable of imaging by an optical imaging device (see fig. 1 and [0025]), the imaging phantom comprising: (see [0025] discloses the networks have a fractal-like geometry, similar to corals and many other structures found in nature).
Borenstein is silent specifying a main body having a phantom optical characteristic for an observation light, at least one feature of the phantom optical characteristic being the same as the one feature of an original optical characteristic of a biological tissue; and a structure within the phantom body, at least one feature of the structure being same as the one feature of the biological tissue, the structure having a fractal structure. 
a main body having a phantom optical characteristic for an observation light, at least one feature of the phantom optical characteristic being the same as the one feature of an original optical characteristic of a biological tissue, see the feature of the fundus image (e.g. considered as an original optical characteristic of a biological tissue) and the phantom (e.g., considered as a phantom optical characteristic) illustrate at least one feature of the original optical characteristic of a biological tissue. a structure within the phantom body, at least one feature of the structure being same as the one feature of the biological tissue, the structure having a fractal structure. Ghassemi illustrates a structure within the phantom body having a fractal structure as shown in the fundus image.
Thus, it would have been obvious to one of ordinary person skill in the art to recognize and combine the teachings of Ghassemi into teachings of Borenstein in order to provide biomimetic phantoms that hold significant potential as realistic and practical tools for elucidating light–tissue interactions and characterizing bio photonic system performance.

    PNG
    media_image1.png
    162
    553
    media_image1.png
    Greyscale

Claim 2. 
Ghassemi teaches the imaging phantom according to claim 1, wherein the phantom optical characteristic is at least one of a light scattering property and a light absorption property, the phantom body has a first layer and a second layer stacked on the first layer (see fig. 5), the observation light is irradiated form a side of the second layer, and the phantom optical 

Claim 3. 
Ghassemi teaches the imaging phantom according to claim 2, wherein the phantom structure is embedded within the second layer. See figs. 4-5.

Claim 4. 
Borenstein teaches the imaging phantom according to claim 1, wherein the biological tissue structure is a blood stream structure, the original structure is a blood vessel network. See [0028] discloses the channel cross-sections of the artificial microvascular networks are rectangular. In other embodiments, the channel cross-sections are rounded, or even substantially semicircular, thus better approximating physiologic vascular networks. Further, vessel networks with smoothly varying channel diameters and smooth bifurcations may be produced.

Claim 5. 
Ghassemi teaches the imaging phantom according to claim 1, wherein the original optical characteristic is an absorption spectrum of blood. See last paragraph under section 2.1.

Claim 6. 
Ghassemi teaches the imaging phantom according to claim 1, wherein the fractal structure has randomness. See fig. 1.


Ghassemi teaches the imaging phantom according to claim 1, wherein the phantom structure includes a natural object. See fig. 1.

Claim 8. 
Ghassemi teaches the The imaging phantom according to claim 7, wherein the natural object is a vein. See fig. 1.

Claim 9. 
Ghassemi teaches a method of evaluating the optical imaging device, comprising the steps of: photographing the imaging phantom according to claim 1 through the optical imaging device; and displaying the acquired image. See fig. 1.

Claim 10. 
Ghassemi teaches the method of evaluating the optical imaging device according to claim 9, wherein the phantom optical characteristic is at least one of a light scattering property and a light absorption property, the phantom body has a first layer and a second layer stacked on the first layer, the observation light includes a first light having a first spectrums, and a second light having a second spectrums (see figs. 4-5), the phantom optical characteristic of the first layer for the first light is different from the phantom optical characteristic of the second layer for the first light, and the phantom optical characteristic of the first layer for the second light is different from the phantom optical characteristic of the second layer for the second light. See figs. 7-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613